Case 1:19-cv-22487-RS Document 75 Entered on FLSD Docket 11/06/2019 Page 1 of 21



                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF FLORIDA
                                           SMITH/FLEISCHER LOUIS

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY, et al.,

           Plaintiffs,                                                 CASE NO. 1:19-cv-22487-RS
   v.

  MARK CERECEDA, D.C., et. al.,

        Defendants.
  ________________________________________/

                            REPLY IN SUPPORT OF MOTION TO DISMISS
           Defendants file this Reply in support of their Motion to Dismiss (ECF No. 62).
                                                        Synopsis
           With respect to the licensure issue, this case is materially different from prior cases because:
  (a) Plaintiffs are not challenging the wholly-owned status of the CEDA Entities; and (b) the CEDA
  Entities were issued and re-issued written Exemption Certificates by AHCA. This Court should not
  allow Plaintiffs to collaterally attack the Exemption Certificates and end-run the State of Florida’s
  Administrative Code and Administrative Procedure Act. In short, because ACHA issued the
  Exemptions, only AHCA can revoke them. See F.A.C. Rule 59A-33.006(15) (“The Agency will deny
  or revoke a certificate of exemption for the following actions … (a) False representation of a material
  fact in the application for a certificate of exemption or omission of any material fact from the
  application[;] (b) Failure to meet exemption criteria, [etc.] ...”) (emphasis added).
           With respect to Plaintiffs’ allegation that Defendants used a “pre-determined fraudulent”
  treatment protocol, Plaintiffs are airing their grievance in the wrong Court using the wrong procedure.
  The Florida Legislature enacted a comprehensive system to resolve PIP claims that not only mandates
  certain procedural requirements , but also grants certain substantive rights .
           Procedurally, for instance, insurance companies must afford advanced notice to policyholders
  before bringing a claim based on fraud. See Fla. Stat. § 627.736(4)(i) (“If an insurer has a reasonable
  belief that a fraudulent insurance act, for the purposes of s.626.989 or s. 817.234, has been committed,
  the insurer shall notify the claimant, in writing, within 30 days after submission of the claim that the claim
  is being investigated for suspected fraud.”) (emphasis added).


                                                       Page 1 of 21
                                           FUERST ITTLEMAN DAVID & JOSEPH
        ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 75 Entered on FLSD Docket 11/06/2019 Page 2 of 21



          Here, Plaintiffs concede that they totally disregarded this condition precedent. 1
          The PIP statute also expressly affords substantive rights —not only to policyholders, but also
  to their assignees (here, the CEDA Entities), including, critically, a one-way prevailing party attorneys’
  fee provision. See Fla. Stat. § 627.736(8) (“With respect to any dispute under the provisions of
  ss. 627.730-627.7405 between the insured and the insurer, or between an assignee of an insured’s
  rights and the insurer, the provisions of ss. 627.428 and 768.79 apply[.]”) (emphasis added).
          The right to recover prevailing party fees is substantive for Erie purposes. The prosecution of
  this action without affording the Defendants the procedural and substantive protections afforded by
  the PIP statute would potentially be a denial of constitutional procedural due process. Although the
  Florida Legislature did not establish a separate administrative procedural process with a separate
  appeal system to handle PIP claims, it essentially did the same thing by nominating the county court
  civil division as the proper venue to determine such claims.
          Despite Plaintiffs’ whole-cloth dismissals, Rule 23 prohibits the lumping together of numerous
  claims when the proof at trial will degenerate into a series of individualized “mini trials.” Perrero v. Walt
  Disney Parks & Resorts U.S. Inc., 616CV2144, 2017 WL 10080202, at *5 (M.D. Fla. June 19, 2017)
  (“[P]laintiffs’ claims for compensatory and punitive damages would require this Court to conduct an
  overwhelming number of mini-trials to determine highly individualized issues pertaining to each of
  the 125 individual Plaintiffs’ damages, which, essentially precludes class treatment under Rule 23.”).
          Plaintiffs try to sidestep the issue of individual proof by asserting that the bills are all non-
  reimbursable, and therefore, there are no “individual” issues. The argument is flawed, however,
  because the question of “medical necessity” will require evidence to be adduced, if not by Plaintiffs
  then absolutely by Defendants, regarding the individual policyholders and their medical charts to
  prove the appropriateness of treatment. Plaintiffs concede this point at paragraph 139 of the
  Complaint.
          Defendants, who are being accused of fraud, cannot as a matter of due process be restricted
  to defending themselves in front of the jury by arguing over a “representative sample” of claims
  unilaterally selected by Plaintiffs, especially given Plaintiffs’ contention that this is not a class action,
  and especially considering that the medical treatment of an individual is, by definition, an



          1
           And by doing so, Plaintiffs forfeited their right to shift fees to the Defendants. See Fla. Stat.
  § 627.736(4)(h).

                                                      Page 2 of 21
                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 75 Entered on FLSD Docket 11/06/2019 Page 3 of 21



  individualized patient-by-patient inquiry. This is particularly so given that the available treatment
  options for an accident victim are limited.
          Due process entitles the Defendants to call every policyholder whose medical treatment is
  being questioned by Plaintiffs to establish that the treatment was in fact non-fraudulent, individually
  tailored, medically necessary, and rendered in compliance with the PIP statute and in accordance with
  local standards for providing chiropractic care to PIP accident victims. And this is exactly why the
  PIP statute has in place a statutory mechanism to handle these claims in the state court system, and it
  is exactly what Plaintiffs are trying to circumvent.
                                                   Point 1
                                Plaintiffs’ Cited Authority is Not Persuasive
          Plaintiffs present the Court with a wide array of cases they claim to be “highly-analogous”
  precedent. See (ECF No. 72 at 20 n.3). They vastly overstate their position. 2
          Legally, and contrary to Plaintiffs’ mischaracterization, Defendants’ arguments are not “slight
  and entirely cosmetic” variations on arguments that have already been rejected in similar cases filed
  by GEICO and State Farm. Defendants’ main arguments are predominantly novel, including that Rule
  23 precludes this action because, among other things, Defendants must be allowed to present
  individualized proof to determine whether a particular treatment was medically necessary; that the
  Florida Legislature has created a comprehensive claims resolution process that affords procedural and
  substantive rights to PIP policyholders and their assignees—the deprivation of which raises
  constitutional due process concerns, as well as concerns about AHCA’s exclusive authority to grant,
  regulate, and revoke HCCA license exemptions.
          The cases are also factually distinguishable because the providers in previous cases were either
  self-declared exempt from the HCCA (i.e., they did not hold issued exemption certificates and thus were
  not entitled to due process under the Florida APA), or the issue was whether the clinic was “wholly
  owned,” a simple question of fact which would not intrude on AHCA’s regulatory authority. Similarly,
  the authority relied upon by Plaintiffs to support their erroneous vision of collaterally attacking
  AHCA’s issuance of an exemption, Vizcay, is entirely distinguishable because the entities in those cases


          2
           See Fishman & Tobin, Inc. v. Tropical Shipping & Const. Co., Ltd., 240 F.3d 956, 965 (11th Cir.
  2001) (“Unlike circuit court panels where one panel will not overrule another, district courts are not
  held to the same standard. While the decisions of their fellow judges are persuasive, they are not
  binding authority. As a result, the district court cannot be said to be bound by a decision of one of its
  brother or sister judges.”) (citation omitted).

                                                      Page 3 of 21
                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 75 Entered on FLSD Docket 11/06/2019 Page 4 of 21



  were licensed under HCCA, a separate statute, and therefore governed by its terms, whereas here the
  CEDA Entities are not “clinics” as that terms is defined in § 400.9905(4) and thus not governed in
  the same way under HCCA. See Fla. Stat. § 400.9905(4) (exempting from definition of “clinic” those
  entities that are exempted under s. 627.736(5)(h) (exempting PIP providers, like the CEDA Entities,
  that are “wholly owned by a chiropractic physician licensed under chapter 460”)).
          Judge Edmondsun wrote, “[t]he power of precedent chiefly is to assure that like cases have
  like results. Cases that are not essentially alike can rightly have different results.” Dantzler v. IRS, 183
  F.3d 1247, 1248 (11th Cir. 1999). In determining whether an earlier case is sufficiently similar to be
  persuasive, the Eleventh Circuit has observed: “When we have written of the circumstances of two
  cases as being materially different, we are saying the same thing for which the Supreme Court—and
  sometimes this Court—has used a different phrase: ‘distinguishable in a fair way’ and “fairly
  distinguishable[.]” Vinyard v. Wilson, 311 F.3d 1340, 1352 (11th Cir. 2002) (citations omitted).
          Here, the facts and circumstances regarding the CEDA Entities are unique. The CEDA
  Entities hold Exemption Certificates and, as Plaintiffs concede, are wholly-owned by Mark Cereceda.
  The earlier cases cited by the Plaintiffs are therefore unpersuasive because Plaintiffs are really asking
  this Court to step into AHCA’s regulatory role to revoke the Exemption Certificates de facto.
                                              Point 2
                      State Farm Cannot Re-Litigate Previously Litigated Claims
          The PIP statute contains a statutory mandate from the Florida Legislature requiring all PIP
  claims for a single patient to be brought in a single lawsuit.
                   (15) ALL CLAIMS BROUGHT IN A SINGLE ACTION.—In any civil
                   action to recover personal injury protection benefits brought by a claimant
                   pursuant to this section against an insurer, all claims related to the same health
                   care provider for the same injured person shall be brought in one action, unless
                   good cause is shown why such claims should be brought separately. If the
                   court determines that a civil action is filed for a claim that should have
                   been brought in a prior civil action, the court may not award attorney’s
                   fees to the claimant.
          Fla. Stat. § 627.736(15) (emphasis added). Subsection 15 provides (in the last sentence) that
  the filing of a duplicate claim forfeits the claimants’ (i.e., in this case, the Plaintiffs’) right to seek
  prevailing party attorneys’ fees.
          This is a significant part of the one-way fee shifting scheme in the PIP statute.




                                                      Page 4 of 21
                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 75 Entered on FLSD Docket 11/06/2019 Page 5 of 21



          Plaintiffs argue that there is no need for them to identify the claims that have been the subject
  of prior state court litigation because res judicata and issue preclusion are affirmative defenses that
  cannot be decided at the motion to dismiss stage.
          Defendants agree that res judicata is typically treated as an affirmative defense because it entails
  a fact-intensive analysis. Here, however, there is no legitimate dispute that Plaintiffs are seeking to
  relitigate previously litigated claims between the same parties because they are purporting to challenge
  every PIP invoice ever paid to Defendants. Under these unique circumstances, where there are dozens,
  if not hundreds, of prior lawsuits at issue between the parties arising out of the same car accidents,
  and Plaintiffs are an insurance company that is essentially in the business of litigation and is trying to
  claw back hundreds of thousands of PIP claims payments, it should be the Plaintiffs’ obligation not
  only to identify those lawsuits, but also to affirmatively exclude them from the claims in this action.
          Plaintiffs’ counsel is obligated to exclude such claims from this action under Rule 11 and
  pursuant to 28 U.S.C. § 1927, which provides that “[a]ny attorney .. who so multiplies the proceedings
  in any case unreasonably and vexatiously may be required by the court to satisfy personally the excess
  costs, expenses, and attorneys’ fees reasonably incurred because of such conduct”) (emphasis added).
          Counsel for Plaintiffs was obligated to undertake a reasonable investigation before filing this
  action, and that investigation required claims relating to the same car accidents that have already been
  the subject of state court litigation between Plaintiffs and Defendants be pulled back. By attempting
  to place the burden on Defendants to bear the expense of reminding the insurance companies of
  the docket numbers of the cases they have already litigated against the same Defendants (or litigated
  and settled with the same Defendants) arising from the same car accidents, Plaintiffs have improperly
  punted on their presuit investigation obligation under Rule 11.
          Indeed, Plaintiffs are so eager to multiply the proceedings that they actually argue that
  Defendants should get certified records and do notices of filings of the dozens or hundreds of
  lawsuits that have already been litigated. That burden-shifting sword is emblematic of the entire
  intent of this lawsuit, whereby a national insurer is using its economic prowess to outspend a local
  medical provider—the very same inequity that the PIP statute was designed to eliminate.
          It is improper for Plaintiffs to relitigate claims that have already been the subject of state court
  actions, especially if Plaintiffs were not the prevailing party in those actions. And although Plaintiffs
  have already forfeited their right to seek fees against the Defendants by not complying with the fraud
  notice requirement in subsection 4(i), they have doubly forfeited their right to seek prevailing party fees


                                                      Page 5 of 21
                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 75 Entered on FLSD Docket 11/06/2019 Page 6 of 21



  with respect to claims that they have already litigated.
           At bottom, by attempting to recover prevailing party attorneys’ fees against Defendants in
  contravention of Florida public policy restricting fee-collection against PIP assignees, Plaintiffs are
  engaging in the type of old-school insurance practices that the PIP statute was designed to eradicate.
                                                     Point 3
                                     This Action Is Improper Under Rule 23
           Plaintiffs certainly use the words that this is not a class action. Yet, Plaintiffs are undeniably
  suing on behalf of their Policyholders to challenge the appropriateness of the medical treatments
  provided by the Defendants. But for the treatments provided to the Policyholders, there would be
  nothing for Plaintiffs to pay.
            Thus, although Plaintiffs contend that they are suing only on behalf of themselves, the
  inescapable truth is that Defendants did not provide chiropractic treatment to Plaintiffs. Defendants
  provided treatment to thousands of injured Policyholders, none of whom are parties to this action but
  all of whom are being painted as unwitting ponzies in a fraudulent billing scheme. The only effective
  way Defendants can prove the medical necessity and appropriateness of their treatments is by calling
  each Policyholder to testify about their experiences and outcomes as CEDA patients and by having
  an expert witness opine on the medical necessity of each individual patient’s treatment.
           The thrust of Plaintiffs’ lawsuit is that the medical services were medically unnecessary on a
  wholesale basis . This argument, however, is contrary to the claim-resolution scheme of the PIP
  statue, which requires that proof of medical necessity be determined on a patient-by-patient basis. See
  Shenandoah Chiropractic, P.A. v. Nat’l Specialty Ins. Co., 526 F. Supp. 2d 1283, 1285–86 (S.D. Fla. 2007)
  (“As the Plaintiff in the instant case articulates, it is seeking a declaratory judgment as to whether or
  not the insurer’s method of determining reasonableness violates the language in the contract. This is
  exactly the sort of determination that [is] inappropriate for across-the-board declaratory relief,
  because the fact finder must, on a case by case basis, construe the term ‘reasonable’ and determine whether the insurer's
  evaluation of the bills submitted fits the definition of ‘reasonable.’”); Padilla v. Derius v. Allstate Indem. Co., 723 So.
  2d 271, 274 (Fla. 4th DCA 1998) (“The current state of the law is that the issue of necessity in
  a PIP case is decided by factfinders on a case by case basis, depending on the specific evidence introduced at trial
  and the arguments of counsel.”).
           Indeed, the Court need go no further than State Farm’s stunning admission they could not
  prevail on an individualized patient-by-patient basis. See (ECF No. 72 at 18); Compl. ¶¶ 138-139.


                                                       Page 6 of 21
                                           FUERST ITTLEMAN DAVID & JOSEPH
        ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 75 Entered on FLSD Docket 11/06/2019 Page 7 of 21



          The claims dispute process erected by § 627.736 represents a careful balancing of legitimate
  state interests. Federal court interference would jeopardize the rights of State Farm’s policyholders to
  select providers of their choice (under the Florida Patient’s Bill of Rights,) as well as their entitlement
  to the one-way prevailing party attorneys’ fee provision in § 627.428.
          Put another way, Plaintiffs are bringing over 900 separate lawsuits here, not one. And while
  Rule 23 allows for this type of approach, Plaintiffs concede that they have not satisfied the Rule 23
  pleading requirements. Nor could they.
          A finder of fact cannot determine whether treatment was “medically necessary” for an
  individual accident victim merely by viewing a statistical comparison chart of how other car accident
  victims were treated. This is particularly true when there are only a few different modalities available
  to treat car accident victims. Defendants cannot effectively defend this case, nor can this Court
  “require” that they defend this case, merely by using a “representative sampling” of the hundreds of
  medical files at issue. In fact, Defendants dispute as a general proposition that medical necessity can
  ever be reliably proven (or disproven) by representative sampling because every person’s medical condition is
  unique. See, e.g., In re Chevron U.S.A., Inc., 109 F.3d 1016, 1020–21 (5th Cir. 1997) (“Our
  substantive due process concerns are based on the lack of fundamental fairness contained in a system
  that permits the extinguishment of claims or the imposition of liability in nearly 3,000 cases based
  upon results of a trial of a non-representative sample of plaintiffs. Such a procedure is
  inherently unfair when the substantive rights of both plaintiffs and the defendant are resolved in a
  manner that lacks the requisite level of confidence in the reliability of its result.”).
          Even assuming, arguendo, that Plaintiffs could in theory be deemed to have carried their burden
  of disproving medical necessity for over 900 patients without referencing the individual medical files,
  Plaintiffs still miss the larger point: Defendants will adduce evidence to prove the individualized
  medical strategy, treatment, and history of each patient.
          The mere implication that every doctor, chiropractor, and massage therapist who worked at
  the CEDA clinics over the past seven years joined together in a conspiracy to deliver predetermined,
  medically unnecessary treatment protocols to PIP patients is as outlandish as it is implausible. And by
  trying to circumvent the procedural and substantive protections afforded to policyholders and their
  assignees in the PIP statute, Plaintiffs are engaging in the type of litigation bullying that § 627.736 was
  designed to prevent.
          More egregiously, by asserting causes of action that authorize general prevailing party


                                                      Page 7 of 21
                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 75 Entered on FLSD Docket 11/06/2019 Page 8 of 21



  attorneys’ fees, Plaintiffs are depriving the Defendants, as the assignees of the Policyholders, of their
  substantive due process right to the one-way prevailing party attorneys’ fee provision in § 627.428.
  This is not just a right that belongs to the policyholders; rather, the one-way fee provision, which is
  incorporated into the PIP statute through subsection 627.7346(8), expressly authorizes recovery of
  fees by assignees . See Fla. Stat. § 627.428 (“With respect to any dispute under the provisions of ss.
  627.730-627.7405 between the insured and the insurer, or between an assignee of an insured’s rights
  and the insurer, the provisions of ss. 627.428 and 768.79 apply[.]”).
          The right to recover prevailing party fees is substantive for Erie purposes. 3 The right to
  recover fees in a PIP dispute is therefore a protected right under Florida law that belongs to the CEDA
  Entities. See Moser v. Barron Chase Sec., Inc., 783 So. 2d 231, 236 (Fla. 2001) (“The courts have long held
  that rights to attorney’s fees granted by statute are substantive rather than procedural. As such, the
  due process standards necessary in safeguarding such a right must provide for a ‘meaningful, full, and
  fair’ hearing to the affected individual.”). By seeking to recover attorneys’ fees against the assignees
  of its own policyholders, Plaintiffs have blatantly violated one of the main public policy directives
  underlying the enactment of the PIP statute and for which the Florida Legislature justified the
  abrogation of common law rights. In addition to these protected, substantive legal rights, the PIP
  Statute affords numerous, significant procedural rights to Policyholders—rights to due process that
  are being trampled by the pendency of this lawsuit.
          First, and foremost, the overall purpose of the PIP statute was to assure “swift and virtually
  automatic payment” of PIP claims. See Ivey v. Allstate Ins. Co., 774 So. 2d 679, 683–84 (Fla. 2000)
  (“Without a doubt, the purpose of the no-fault statutory scheme is to ‘provide swift and virtually
  automatic payment so that the injured insured may get on with his life without undue financial
  interruption.”). As the Florida Supreme Court has observed, “[t]his last observation is significant
  because any impediment to the right of the insured to recover in a ‘swift and virtually automatic’ way
  has the potential for interfering with the PIP scheme’s goal of being a reasonable alternative to
  common law tort principles.” Menendez v. Progressive Express Ins. Co., 35 So. 3d 873, 877 (Fla. 2010)
  (emphasis added). There is nothing about this lawsuit that is consistent with the goal of swift payment



          3
           See Divine Motel Group, LLC v. Rockhill Ins. Co., 722 F. App’x 887, 889 (11th Cir. 2018) (“We
  have held that § 768.79 is substantive law for Erie purposes.”); All Underwriters v. Weisberg, 222 F.3d
  1309, 1311 (11th Cir. 2000) (“By applying Fla. Stat. § 627.428 in federal court, we have obviously
  viewed the statute as substantive law for Erie purposes.”).

                                                      Page 8 of 21
                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 75 Entered on FLSD Docket 11/06/2019 Page 9 of 21



  of PIP claims, nor is it consistent with the legislative mandate of being a reasonable alternative to
  common law tort principles.
          Second, subsection 627.736(4)(i) requires, before any assertion of fraud by the insurance
  company in defense of a PIP claim , that the insurer send advance written notice as a condition
  precedent to the claimant (i.e., the policyholder or its assignee, whichever has filed the claim). See Fla.
  Stat. § 627.736(4)(i) (“[T]he insurer shall notify the claimant, in writing, within 30 days after submission
  of the claim that the claim is being investigated for suspected fraud.”).
          In sum, allowing this case to proceed on a disguised class action basis is procedurally
  untenable, given the dictates of Rule 23 and the potential infringement on procedural and substantive
  due process rights of the Policyholders and their assignees (i.e., Defendants).
                                                 Point 4
                   Plaintiffs Cannot Collaterally Attack The Exemption Certificates
                                                         “Straw Man” A tenuous and exaggerated counterargument
                                                         that an advocate makes for the sole purpose of disproving it. 4

          In the Complaint, State Farm alleged that the CEDA Entities “never qualified for exemptions
  from licensure as health care clinics…As a consequence, [the Ceda Entities] operated, at all times, in
  violation of the HCCA and were not entitled to collect No-Fault Benefits.” Compl. at ¶ 129 (emphasis
  added). State Farm made this structural allegation despite acknowledging elsewhere in the Complaint
  that the CEDA Entities had received certificates from the State of Florida confirming that they were exempt
  from the HCCA. See Compl. ¶¶ 28-33. The significance of State Farm’s position is revealed in the
  Complaint’s Claims for Relief. See Compl. at ¶¶ 129, 151, 155, 160 (asserting that because the “services
  were not lawfully rendered” State Farm is entitled to damages).
          In the Motion, Defendants challenged State Farm’s structural attack against the CEDA
  Entities because, inter alia, the Complaint effectively asks the Court to set aside the Exemption
  Certificates and thereby “disrupt, if not usurp AHCA’s authority to regulate the provision of health
  care services in … Florida and reopen decisions long since final and unappealable.” (ECF No. 62 at
  18). Defendants also explained why the Court should abstain from entertaining State Farm’s structural
  attack pursuant to well-settled abstention doctrines. Id. at 19-24.
          In its Opposition, State Farm grossly exaggerates the CEDA Entities’ position by arguing that



          4
              Black’s Law Dictionary, p. 680 (3rd Pocket Ed., 2006).

                                                      Page 9 of 21
                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 75 Entered on FLSD Docket 11/06/2019 Page 10 of 21



  “Defendants argue the Court lacks authority to exercise jurisdiction over the entire complaint…”
  (ECF No. 72 at 23). State Farm continues: “Defendants argue because five of Cereceda’s seven clinics
  obtained certificates from AHCA, the Court must abstain from deciding the entire case. The thrust of
  Defendants’ argument is that once AHCA provides a certificate of exemption to a clinic, the clinic is
  immune from any court action.” (ECF No. 72 at 24). To knock down its straw man, State Farm then
  proceeds to cite a litany of cases supporting the availability of judicial remedies for insurers against
  health care clinics in Florida. Defendants, however, have not taken such a position.
            State Farm relies extensively on Allstate Ins. Co. v. Vizcay, 826 F.3d 1326, 1330-31 (11th Cir.
  2016), which they says “squarely rejects defendants’ argument that Florida law does not provide
  insurers with a judicial remedy for a health care clinic’s violations of the HCCA’s licensing arguments.”
  (ECF No. 72 at 24). But State Farm’s reliance on Vizcay is misplaced. Primarily, State Farm advocates
  that Vizcay stands for the position that “[w]hether a clinic self-determined its exempt status or
  received a certificate of exemption is…‘a distinction without a difference.’” (ECF No. 72 at 13)
  (quoting Vizcay, 826 F.3d at 1331).
            This mischaracterizes the decision. The Eleventh Circuit decided in Vizcay that whether a
  “clinic” is licensed or unlicensed is “a distinction without a difference.” The CEDA Entities have
  been certified by AHCA as exempt from the HCCA and are therefore not deemed to be “clinics” as
  a matter of law, an issue not before the Court in Vizcay. See Fla. Stat. § 400.9905(4); F.A.C. Rule 59A-
  33.006.
            By mischaracterizing Vizcay, State Farm whitewashes the important exceptions to the term
  “clinic” in the HCCA, as well as the very existence of AHCA’s exemption certificates. Vizcay
  concerned whether a licensed clinic could be denied payment due to the failure of its medical director
  to comply with her duties as provided in the HCCA. 826 F.3d at 1330. In endorsing Allstate’s position,
  the Court relied upon Fla. Stat. § 400.9935(3), explaining that claims made by a clinic to an insurer are
  “noncompensable and unenforceable if the clinic ‘is required to be licensed ... but ... is not so licensed,’
  or if the clinic ‘is otherwise operating in violation’ of the Act’s licensing requirements.” Vizcay, 826 F.3d at
  1331 (emphasis in original) (quoting Fla. Stat. § 400.9935(3)).
            In sum, the Court in Vizcay relied upon the “otherwise operating in violation” language to
  hold that the licensed clinic was not entitled to payment because it did not have a bona fide medical
  director. Id. Here however, the “otherwise operating in violation” statutory language does not apply
  to the CEDA Entities because § 400.9935(3) only applies to clinics . This is a distinction with a


                                                     Page 10 of 21
                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 75 Entered on FLSD Docket 11/06/2019 Page 11 of 21



  separation difference. Exempt entities are expressly excluded from the definition of “clinic” under the
  HCCA. See § 400.9905(4)(g) (circumscribing the term “clinic” and noting that the “licensure
  requirements of this part do not apply to” entities falling under the “wholly-owned” exemption).
          State Farm’s reliance on Vizcay is also misplaced because State Farm weaves it into its straw
  man argument, i.e., that Defendants are somehow taking the position that the CEDA Entities are
  immune from suit based on their Exemption Certificates. But that is not Defendants’ position.
  Instead, Defendants argued that State Farm cannot challenge the CEDA Entities’ licensure status in
  this case, i.e., by alleging that all of the services they rendered were unlawful because they “never
  qualified” for the exemptions they received. Doing so would materially disrupt AHCA’s jurisdiction,
  therefore triggering, inter alia, Article II, § 3 of Florida’s Constitution, which imposes a more rigorous
  separation of powers than its federal counterpart. Motion at 19-24.
          As described in the Motion, the CEDA Entities sought and obtained Certificates of
  Exemption from AHCA as far back as 2013. (ECF No. 62, Ex. B). AHCA then re-certified the CEDA
  Entities at least twice. At all times, AHCA reserved the right to revoke them to the extent the CEDA
  Entities had made a “false representation of a material fact in the application…” F.A.C. Rule 59A-
  33.006(15)(a). Now, however, in this Court, with AHCA not present, and without explaining what
  changes occurred between 2013 and today, State Farm alleges that the CEDA Entities “never
  qualified” for the exemptions in the first place, and does so to support their sweeping theory that
  every treatment ever rendered was unlawful and non-reimbursable.
          State Farm does not explain, and cannot explain, how ACHA erred. AHCA was well within
  its authority to issue the Exemption Certificates, which are long since final; see Reedy Creek Utils. Co. v.
  Fla. Pub. Serv. Com’n, 418 So. 2d 249, 254 (Fla. 1982) (“an underlying purpose of the doctrine of finality
  is to protect those who rely on a judgment or ruling.”); Miller v. Booth, 702 So. 2d 290, 291 (Fla. 3rd
  DCA 1997) (“The doctrine [of administrative res judicata] is applicable to rulings or decisions of
  administrative bodies…unless it can be shown that since the earlier ruling thereon there has been a
  substantial change of circumstances...”) (internal quotation omitted). As Defendants also described in
  the Dismissal Motion, the mandated process for challenging the CEDA Entities’ exempt status is
  found in AHCA’s own rules. (ECF No. 62 at n.13); Fla. Admin. Code R. 59A-33.006(15)(a), and the
  Florida Administrative Procedure Act.
          The holding in Otwell v. Alabama Power Co., 747 F.3d 1275 (11th Cir. 2014), is instructive. In
  that case, a group of homeowners brought tort claims against a power company which had previously


                                                     Page 11 of 21
                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 75 Entered on FLSD Docket 11/06/2019 Page 12 of 21



  been authorized by the Federal Energy Regulatory Commission (FERC) to operate on a lake in
  Alabama. As described by the Court, the homeowners’ tort action sought more stable water levels in
  the lake, as well as the construction of cooling towers. However, FERC had previously considered
  both of those positions, and determined that the benefits were outweighed by the costs, “and it [was]
  not in the overall public interest” to adopt them. Id. at 1278. Consequently, the Court ruled that the
  tort action was “inescapably intertwined” with FERC’s licensing decisions, and affirmed the dismissal
  of the lawsuit as “an impermissible collateral attack.” Id.
          In support of its ruling, the Court described the statutory review provisions available to the
  homeowners under the Federal Power Act, 16 U.S.C. § 825l(b), which provides that any party
  aggrieved by an order issued by FERC may seek review of the decision in a United States Court of
  Appeals. Id., at 1281. The Court also cited to Supreme Court decisions holding that § 825l(b) was the
  “exclusive mode for judicial review” and “precludes de novo litigation…” Id. (internal citations omitted).
  Thus, when the homeowners filed tort claims which were “inescapably intertwined” with FERC’s
  licensing decision, the Court rejected them as end-runs around the statutory review provisions, even
  though the homeowners argued that they were merely seeking to “enforce their riparian rights.” Id.
          Similar holdings addressing this well-settled legal principle are legion. See, e.g., Whitney Nat’l
  Bank v. Bank of New Orleans & Trust Co., 379 U.S. 411, 420 (1965) (“…where Congress has provided
  statutory review procedures designed to permit agency expertise to be brought to bear on particular
  problems, those procedures are to be exclusive .”); U.S. v. Southern Ry. Co., 364 F.2d 86, 91-92 (5th
  Cir. 1966) (statutorily prescribed review procedures are “exclusive…even though Congress may not
  have expressly provided for the exclusiveness of the statutory procedure.”); Ponce DeLeon Healthcare
  Inc. v. AHCA, 1997 WL 419641 (S.D. Fla. 1997) (Court lacked subject matter jurisdiction when litigant
  failed to exhaust administrative remedies under the Medicare Act).
          These cases addressing collateral attacks guised as tort suits parallel this one. Indeed, it is
  undisputed that as far back as 2013, AHCA determined that the CEDA Entities were exempt from
  regulation under the HCCA and were not “clinics.” See Fla. Stat. § 400.9935(6). But in the Complaint,
  State Farm alleges that the CEDA Entities “never qualified” for the Exemption Certificates, in spite
  of AHCA’s findings to the contrary. Compl. ¶ 129. For its part, Florida law contains multiple review
  provisions for AHCA licensing determinations, none of which is a lawsuit filed by a third party in
  federal court. Instead, AHCA’s own rules govern the manner by which exemption certificates can be
  challenged. Fla. Admin. Code, 59A-3306(15). Florida law allows for law enforcement investigations


                                                     Page 12 of 21
                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 75 Entered on FLSD Docket 11/06/2019 Page 13 of 21



  of false statements made to AHCA, Fla. Stat. § 626.989(1)(a)(2), and its Administrative Procedure Act
  “appl[ies] in all proceedings in which the substantial interests of a party are determined by an
  agency…” Fla. Stat. § 120.569(1) (emphasis added). More precisely, to the extent that a decision by
  AHCA is to be challenged, Florida law further provides that the proper pathway concludes with
  judicial review which must be sought “in the appellate district where the agency maintains its
  headquarters or where a party resides or as otherwise provided by law.” Fla. Stat. § 120.68(2)(a).
          State Farm’s challenge to the CEDA Entities’ licensure status, i.e., alleging that they “never
  qualified” for their Exemption Certificates, is quite clearly a collateral attack disfavored by the case
  law. For starters, it is “inescapably intertwined” with AHCA’s licensing decision, because State Farm
  is challenging the same exact factual issues already decided and re-decided by AHCA. Furthermore,
  State Farm is clearly circumventing the exclusive remedies available under Florida law, and particularly
  the Administrative Procedure Act. This forum is simply the wrong one for attacks against the CEDA
  Entities’ licensure status, especially to the extent that they raise bona fide Separation of Powers issues
  arising under the Florida Constitution. See Colo. River Water Conservation Dist. v. U.S., 424 U.S. 800, 814
  (1976) (“Abstention is also appropriate where there have been presented difficult questions of state
  law bearing on policy problems of substantial public import whose importance transcends the result
  in the case then at bar.”) (citing La. Power & Light Co. v. City of Thibodaux, 360 U.S. 25 (1959)).
          Finally, having conceded that the Exemption Certificates were issued, State Farm now asks
  this Court to stand in the shoes of AHCA and revoke them. However, revocation of an exemption
  that impacts a “substantial interest” requires a hearing under the Florida Administrative Procedure Act.
  See Fla. Stat. § 120.60(5) (“No revocation, suspension, annulment, or withdrawal of any license is
  lawful unless, prior to the entry of a final order, the agency has served, by personal service or certified
  mail, an administrative complaint which affords reasonable notice to the licensee of facts or conduct
  which warrant the intended action and unless the licensee has been given an adequate opportunity to
  request a proceeding pursuant to ss. 120.569 and 120.57.”); Fla. Stat. § 120.59(1) (“The provisions of
  this section apply in all proceedings in which the substantial interests of a party are determined by an
  agency, unless the parties are proceeding under s. 120.573 or s. 120.574.”); see also Westchester Gen. Hosp.
  v. Dep't of Health & Rehab. Servs., 419 So. 2d 705, 707 (Fla 1st DCA 1982) (HRS complaint seeking
  forfeiture of exempt status treated as license revocation proceeding.)
          Plaintiffs’ argument to the contrary misreads Rule 59A-33.006(14) as allowing a Court, as
  opposed to AHCA, to retroactively revoke an HCCA exemption. But it is clear from both the statute


                                                     Page 13 of 21
                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 75 Entered on FLSD Docket 11/06/2019 Page 14 of 21



  and the regulation that only the agency itself has that authority. See F.A.C. Rule 59A-33.006(15) (“The
  Agency will deny or revoke a certificate of exemption for the following actions …(a) False
  representation of a material fact in the application for a certificate of exemption or omission of any
  material fact from the application[;] (b) Failure to meet exemption criteria, [etc.] ...”) (emphasis added).
  State Farm’s collateral attacks against the CEDA Entities’ licensure status should therefore be
  dismissed.
                                                Point 5
                            Plaintiffs’ Common Law Fraud Claims Are Barred
          A. The Only “Fraud” Claim Available to Plaintiffs is Statutory
          Section 627.736 provides State Farm with explicit remedies for challenging a PIP claim that
  was allegedly fraudulently submitted. See, e.g., Fla. Stat. §§ 627.736(4)(h), 4(i), 12, and 14.               Despite
  these remedies, Plaintiffs endeavor to avoid the Independent Tort Doctrine by erroneously citing to
  non-binding, distinguishable authority to argue that the relationship here is not governed by contract
  and therefore the independent tort doctrine does not apply. However, State Farm’s position
  contradicts their very own allegations that they are “under statutory and contractual duties to pay or
  deny [PIP] claims … within 30 days.” Compl. ¶ 137.
          The relationship between State Farm and the CEDA Entities arises from the written contracts
  of insurance, which are the genesis of the duties and obligations flowing to and from Plaintiffs. But
  for the assignment of benefits (“AOBs”) by the policyholders, the CEDA Entities, would lack
  entitlement to receive payment under the PIP statute. State Farm argues that the AOBs do not rise to
  the level of contractual privity, however, because of their contention that only the benefits are
  assigned; not the detriment. State Farm misses the point.
          The benefits are what is at issue in this lawsuit. Indeed, the entire lawsuit sub judice arises from
  the very “benefits” assigned to the CEDA Clinics. Specifically, the “benefits” are the claims for
  reimbursement for medical services. These are the very benefits that State Farm is seeking to avoid
  payment. The “detriment” that State Farm claims was not part of the assignment, is not in any way
  related to the claims brought by State Farm, and thus are not in any way at issue.
          The reasoning articulated by the court in Nationwide Mutual Co. v. Ft. Myers Total Rehab Center,
  Inc., 657 F. Supp. 2d 1279 (M.D. Fla. 2009), is on point. There, the Court found the AOBs indeed
  created a contractual privity:
               In this case, there is no direct contract between Nationwide and the defendants.
               There were contracts, however, between Nationwide and its fifteen policy holders,

                                                     Page 14 of 21
                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 75 Entered on FLSD Docket 11/06/2019 Page 15 of 21



               and these contracts required Nationwide to pay for certain services by medical
               providers under certain conditions. The allegations in the complaint are that
               plaintiff’s fifteen insureds were all patients for FMTRC and that FMTRC took
               assignments of benefits for direct billing purposes using CMS-1500 Forms. The
               Form (Doc. # 1-3) requires the signature of the insured patient to assign benefits
               to a provider, and created a contractual relationship between FMTRC and
               plaintiff. The obligations of Nationwide to pay FMTRC was premised
               solely on the assigned contract. The Court finds that plaintiff’s claim of
               common law fraud as to FMTRC is therefore barred by the economic loss
               rule and must be dismissed.
  (Emphasis added).
            Plaintiffs relies upon State Farm Fire & Casualty Co. v. Silver Star Health & Rehab, for the
  sweeping position that AOBs conclusively do not give rise to privity. Yet, Silver Star concluded that
  the AOB did not create the level of privity, which barred a claim for unjust enrichment. 739 F.3d at
  584-85.
            The Independent Tort Doctrine precludes claims in fraud when the action is governed by a
  contract. Here, the contract, which incorporates the PIP Statute, provides robust legislatively enacted
  remedies when an insurer such as State Farm contends it has been defrauded. It cannot circumvent
  the PIP Statute and its remedies by suing in common law fraud.
            The existence of the comprehensive statutory dispute system in § 627.736, combined with the
  numerous provisions governing the procedure for an insurance company to dispute a PIP claim based
  on fraud, should be interpreted by this Court as a preemption of common law fraud claims by the
  Florida legislature, which did not include a provision in the PIP statute preserving other common law
  remedies. Cf. Macola v. Gov't Employees Ins. Co., 953 So. 2d 451, 457 (Fla. 2006) (“However, before
  discussing the cure provision, we note that the plain language of section 624.155(8) provides that the
  civil remedy in section 624.155 ‘does not preempt any other remedy or cause of action provided for
  pursuant to ... the common law of this state.’”). State Farm does not cite to any precedent affirmatively
  indicating that common law fraud claims survived the enactment of the PIP statute, which is the
  statutory alternative remedy to Florida tort law. See Menendez, 35 So. 3d at 877 (“The PIP statute is
  unique, in that it abolished ‘a traditional common-law right by limiting the recovery available to car
  accident victims’ and in exchange, required PIP insurance that was recoverable without regard to fault.
  Although recovery is restricted under this statutory scheme, this Court has held that the PIP statute is
  a reasonable alternative to common law tort principles in that it provides ‘swift and virtually automatic




                                                     Page 15 of 21
                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 75 Entered on FLSD Docket 11/06/2019 Page 16 of 21



  payment so that the injured insured may get on with his life without undue financial interruption.’”)
  (citations omitted)).
          This Court should find that Plaintiffs’ only remedy is a claim under the PIP statute.
          B. State Farm Fails To Plead Reliance
          State Farm is correct that its reliance does not need to be “justified.” However, Plaintiffs still
  must allege ultimate facts from which it can be reasonably inferred that it suffered injury “in reliance”
  on the representation. Butler v. Yusem, 44 So. 3d 102, 105 (Fla. 2010). State Farm’s single conclusory
  allegation that they “relied” is insufficient to save the fraud claim from a missing essential element.
          Relatedly, State Farm argues that because only Cereceda, individually, and Physicians Central
  Business Office, LLC (“PCBO”), were named as defendants in the prior federal lawsuit, dismissal of
  the fraud claim against all Defendants here would be improper. (ECF No. 72 at 39). State Farm’s
  allegations here undermine its argument because State Farm was not entitled to rely on representations
  made by either Cereceda or PCBO (the entity that submitted bills), which are integral to the alleged
  scheme based the parties’ prior litigation history. State Farm’s technical attempt to distinguish the
  prior litigation as between different parties is form over substance, and even there it fails.
          The Complaint specifically alleges that Cereceda is the common thread among all Defendants and
  that he masterminded the alleged fraudulent scheme. See Compl. ¶ 34(a) (“Cereceda designed, oversaw,
  and is responsible for the Predetermined Protocol to exploit the No-Fault Benefits[.]”). Cereceda is
  the sole member who “wholly owns and controls” the CEDA Entities, which he allegedly created for
  the purpose of submitting fraudulent bills and documents. E.g., Compl. ¶¶ 2(a)-(g); 26-33. And, with
  respect to the individual Defendants, “Cereceda has knowingly directed and profited from the
  activities of those who have been employed or associated with Ceda Ortho Group, the Cereceda
  Clinics, Springs Crossing MRI, and Physicians CBO to provide medically unnecessary and unlawful
  services.” Compl. ¶ 14. Stated differently, there is not a single “representation” alleged in the
  Complaint made where Cereceda is not central to it being made.
          It is a “well-established and common sense principle” that a former adversary “cannot rely
  upon the representations” of one who previously was accused of acting in a fraudulent manner. Moriber
  v. Dreiling, 194 So. 3d 369, 374 (Fla. 3d DCA 2016); Green Leaf Nursey v. E.I. DuPont De Nemours & Co.,
  341 F.3d 1292, 1305 (11th Cir. 2003). State Farm does not cite any contrary authority.
                                            Point 6
        Rule 9(b) Requires Dismissal Of the Fraud-Based Claims Against The Individuals
          Plaintiffs fail to meet the Rule 9(b) standard for the individual defendants.

                                                     Page 16 of 21
                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 75 Entered on FLSD Docket 11/06/2019 Page 17 of 21



          The parties agree that Rule 9(b) applies to each of Plaintiffs’ claims sounding in fraud, and that
  Rule 9(b) requires “(1) the exact statements or omissions made; (2) the time and place of each such
  statement and who made the statement or omission; (3) the substance of the statement and how it
  misled the plaintiff and (4) the defendants’ gain due to the alleged fraud.” Noveshen v. Bridgewater Assocs.,
  LP, 47 F. Supp. 3d 1367, 1374 (S.D. Fla. 2014).
          Plaintiffs concede that their Complaint lumps the individual provider Defendants 5 together.
  The portions of the Complaint cited by Plaintiffs in an effort to demonstrate particularity (i.e. ¶¶ 74-
  90) are, in fact, pleaded generally, with all of the individual providers allegedly engaging in precisely
  the same conduct. The individual Defendants are even lumped together under a single collective term,
  such as the “Cereceda Chiropractors” or the “Cereceda Physicians.” See Compl. ¶¶ 69, 87.
          In cases involving multiple defendants, Rule 9(b) requires specific allegations regarding each
  defendant, rather than lumping all defendants together. See Ambrosia Coal & Construction Co. v. Pages
  Morales, 482 F.3d 1309, 1317 (11th Cir. 2007) (dismissing a fraud count where “Count XXV does not
  discuss the nature of each defendant’s participation … nor does Count XXV discuss each alleged
  statement, document, or misrepresentation made with the proper level of precision.”); Brightstar Corp.
  v. WSA Distributing, Inc., 2010 WL 1027420, at *2 (S.D. Fla. March 18, 2010) (“Additionally, when
  multiple defendants are involved, the complaint must distinguish among defendants to inform
  each defendant of his or her respective role in the fraud .”) (emphasis added); Leon v. Continental
  AG, 301 F. Supp. 3d 1203, 1226 (S.D. Fla. 2017) (“Plaintiffs make no particularized allegations about
  what MBUSA did to violate FDUTPA; instead, they rely on general allegations against all ‘Defendants’
  or against ‘Mercedes Benz’—which includes both MBUSA and Daimler AG. These allegations, which
  do not distinguish the conduct of Defendants , are insufficient to meet the requirements of Rule 8
  of the Federal Rules of Civil Procedure, let alone Rule 9(b)”) (emphasis added).
          Aside from references to a few examination reports or patient notes (which do not reference
  the individual provider Defendants), there are no allegations specific to the individual providers. None
  of the relevant nuances differentiating each of them (i.e., their tenures, their specific job duties, their
  specific patient interactions, the amount of time spent at each clinic, their specific treatment
  techniques, or the specific documents they completed in furtherance of the fraud) are discussed in the


          5
           Those Defendants are described as the “Physician Defendants” (Crespo-Smith, Moya, and
  Javech) and the Chiropractor Defendants (Canizares, Facuseh, Fenelus, Haban, Habayeb, Ross,
  Schulman, and Yoham).

                                                     Page 17 of 21
                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 75 Entered on FLSD Docket 11/06/2019 Page 18 of 21



  Complaint. According to the Complaint, what one did, all others did.
          Plaintiffs argue that this pleading failure is excused because each Defendant is sufficiently
  notified of his or her role in the alleged scheme, (ECF No. 72 at 48); but, the case cited by Plaintiffs
  in their response does not cure Plaintiffs’ pleading failures.
          In Government Employees Insurance Co. v. KJ Chiropractic Center, LLC, 2014 WL 12617566 (M.D.
  Fla. March 6, 2014), while defendants were grouped at points in the complaint, the plaintiff in that
  case made specific, individualized allegations with respect to each named defendant and were far more
  particularized than Plaintiffs’ complaint here. The attachments to Plaintiffs’ complaint appear to add
  a veneer of particularity, but they are misleading. They are premised on the faulty assumption that every
  item of service was fraudulent—an allegation that is not plausible and that fails to adequately apprise
  the individual providers of the alleged actions underlying Plaintiffs’ fraud claims.
          Moreover, while intent or knowledge may be alleged generally under Rule 9(b), the
  Complaint’s allegations regarding the individual provider’s intent or knowledge of the alleged falsity
  are entirely conclusory. Nowhere is Plaintiffs’ failure more apparent than the fraud claims predicated
  on the HCCA. There are no allegations in the complaint that support the conclusion that the individual
  providers knew of, or should have known of, the alleged licensing failures. There are no allegations
  that the individual providers were involved in the determination of an entities’ licensing or exemption
  status, or the administration or management of the CEDA Entities, or that the individual providers
  were tasked with ensuring the CEDA Entities’ compliance with the HCCA.
                                               Point 7
           The Conspiracy Claims Fails To State A Claim Upon Which Relief Can Be Granted
          A. The Conspiracy Claims Are Inadequate Under Rule 9(b)
          Plaintiffs have failed to adequately state a claim for civil conspiracy.
          It is axiomatic that a claim for civil conspiracy must adequately plead an agreement between
  two or more parties. RMS Titanic, Inc. v. Kingsmen Creative Ltd., 579 F. App’x 779, 789 (11th Cir. 2014).
  However, allegations that the co-conspirators were “engaged in the same ‘scheme,” alone, is
  insufficient to state a claim for civil conspiracy. Alhassid v. Bank of Am., N.A., 60 F. Supp. 3d 1302,
  1319 (S.D. Fla. 2014). Indeed, “an allegation of parallel conduct and a bare assertion of conspiracy will
  not suffice. Without more, parallel conduct does not suggest conspiracy, and a conclusory allegation
  of agreement at some unidentified point does not supply facts adequate to show illegality.” Id.
          Here the only allegations relating to the purported agreement are conclusory and unsupported


                                                     Page 18 of 21
                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 75 Entered on FLSD Docket 11/06/2019 Page 19 of 21



  by any specific factual allegations. Plaintiffs fail to describe any interactions between Defendants
  tending to show the existence of an agreement, fail to describe any jointly-conducted efforts in
  furtherance of the alleged agreement, fail to plead any actions made in “concert” among the
  Defendants, and fail to plead any common purpose that would benefit all Defendants—which would
  seemingly be apparent if Defendants truly had a “symbiotic relationship.
          Additionally, Plaintiffs do not clarify when this alleged agreement was first reached, and how
  Defendants who became associated with the CEDA Entities thereafter agreed to join the allegedly
  already existing conspiracy. Plaintiffs’ Complaint simply leaves too many unanswered questions for it
  to pass muster under the exacting standards of Rule 9(b). Further, even if some of the defendants were
  in agreement, Plaintiffs’ conspiracy claim is predicated on all Defendants participating in the
  conspiracy. Thus, even if the court finds that Plaintiffs’ Complaint adequately allege the existence of
  an agreement between some of Defendants, the conspiracy claim must be dismissed.
          B. The Conspiracy Claims Are Barred By The Intra-Corporate Conspiracy Doctrine
          Mark Cereceda obviously cannot be liable for conspiring with himself. Nor can agents of
  corporations conspire with one another or with the corporations on whose behalves they act. But
  effectively, that is what Plaintiffs’ conspiracy claims ultimately allege.
          The intracorporate conspiracy doctrine “holds that acts of corporate agents are attributed to
  the corporation itself, thereby negating the multiplicity of actors necessary for the formation of a
  conspiracy.” McAndrew v. Lockheed Martin Corp., 206 F.3d 1031, 1036 (11th Cir. 2000). Here, Cereceda,
  as the sole owner and managing member of each corporation, qualifies an agent of each corporate
  defendant, as do the individual provider defendants working at the various CEDA Entities. Therefore,
  the conspiracy claims are barred by the intracorporate conspiracy doctrine. See, e.g., Sun Life Assurance
  Co. of Canada v. Imperial Premium Fin., LLC, 904 F.3d 1197, 1213 (11th Cir. 2018); Whitney Nat’l Bank v.
  SDC Communities, Inc., No. 8:09-cv-01788, 2010 WL 1270264, * 5 (M.D. Fla. Apr. 1, 2010); Graham v.
  Cypress Capital Group Inc., Case No. 10-81269, 2011 WL 13227744, at *5-6 (S.D. Fla. July 12, 2011).
          Moreover, the Complaint does not allege ultimate facts as to how each corporate Defendant,
  conspired with one another. See George & Co. LLC v. Spin Master Corp, Case No. 2:18-cv-154, 2018 WL
  5268754, at *6 (M.D. Fla. Sept. 13, 2018); Whitney, 2010 WL 1270264, * 5 (“[I]t is possible that the
  conspiracy claims against Henry will be barred by the intracorporate conspiracy doctrine, but there
  are simply no particularized facts alleged in any of the conspiracy counts to reach that conclusion.”).



                                                     Page 19 of 21
                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 75 Entered on FLSD Docket 11/06/2019 Page 20 of 21



          State Farm argues that the “personal stake” exception to the doctrine bars its applicability.
  Financial motivation of the individuals, however, is insufficient to trigger the exception. Wyndham
  Vacation Ownership v. Reed Hein & Assosc., LLC, Case No. 6:18-cv-02171-GAP-DCI, 2019 WL
  2232241, at *6 (M.D. Fla. May 23, 2019) (“But the exception does not apply simply because some
  conspirators were getting paid by the corporation. The exception does not even apply where an
  individual can expect a bigger paycheck from the corporation if the conspiracy is successful.”).
          Because the Complaint does not allege personal stake by Cereceda or any individual Defendant
  that is different from any corporate purpose, the personal stake exception does not apply.
          Finally, the criminal activity exception to the intracorporate conspiracy doctrine does not apply
  because the Complaint does not allege any criminal activity by Defendants. Bowe v. City of Hallandale
  Beach, CASE NO.: 0:16-civ-60993, 2016 WL 10587945, at *2 (S.D. Fla. Dec. 9, 2016) (dismissing
  conspiracy claim and rejecting argument that civil conspiracies are exempt because “Plaintiffs have
  made no mention of these criminal statutes in the Complaint”).
                                              Point 8
                       The Court Should Decline To Issue Declaratory Judgment
          Even if an actual controversy exists, the Court has “unique and substantial discretion in
  deciding whether to declare the rights of litigants.” Wilton v. Seven Falls Co., 515 U.S. 277, 286 (1995).
  That discretion is “exceptionally broad.” Otwell, 747 F.3d at 1280; see also Hunters Run Prop. Owners
  Ass’n, Inc. v. Centerline Real Estate, LLC, 18-80407-CIV, 2019 WL 4694139, at *5 (S.D. Fla. Aug. 22,
  2019) (“[The Declaratory Judgment Act] confers a discretion on the courts rather than an absolute
  right upon the litigant. When all is said and done ... the propriety of declaratory relief in a particular
  case will depend upon a circumspect sense of its fitness informed by the teachings and experience
  concerning the functions and extent of federal judicial power.”). Here, the Court should decline to
  entertain Plaintiffs’ request for declaratory relief because it would completely immunize Plaintiffs from
  having to comply with the requirements of the PIP statute when refusing payment based on fraud and
  deny Defendants due process of law by depriving them of the procedural and substantive benefits
  afforded by the PIP statute, especially the one-way prevailing party attorneys’ fees provision. See Christ
  v. Beneficial Corp., 547 F.3d 1292, 1298 & n.11 (11th Cir. 2008) (noting that the “mere recitation of a
  request for declaratory relief cannot transform damages claims into a Rule 23(b)(2) class action”).
                                                          Conclusion
          For the reasons set forth in the Motion, the Court should dismiss this action with prejudice.


                                                     Page 20 of 21
                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 75 Entered on FLSD Docket 11/06/2019 Page 21 of 21




                                                              Respectfully submitted,

                                                              FUERST ITTLEMAN DAVID & JOSEPH
                                                              Attorneys for Defendants
                                                              SunTrust International Center
                                                              One Southeast Third Avenue, Suite 1800
                                                              Miami, Florida 33131
                                                              Telephone: (305) 350-5690
                                                              Facsimile: (305) 371-8989
                                                              Email: ajoseph@fidjlaw.com
                                                              Email: aittleman@fidjlaw.com
                                                              Email: crajotte@fidjlaw.com
                                                              Email: njoshi@fidjlaw.com
                                                              Secondary Email: lcabrera@fidjlaw.com

                                                              By: /s/ Allan A. Joseph
                                                              Allan A. Joseph
                                                              Florida Bar No.: 893137
                                                              Andrew S. Ittleman
                                                              Florida Bar No.: 0802441
                                                              Christopher Rajotte
                                                              Florida Bar No.: 107742
                                                              Namrata S. Joshi
                                                              Florida Bar No.: 105267


                                        CERTIFICATE OF SERVICE
          We hereby certify that on November 6, 2019, the foregoing document is being served on the
  all counsel of record, either by transmission of Notices of Electronic Filing generated by CM/ECF or
  in some other authorized manner for those counsel or parties who are not authorized to receive
  Notices of Electronic Filing through the CM/ECF system.

                                                       By: /s/ Allan A. Joseph
                                                           Allan A. Joseph




                                                    Page 21 of 21
                                         FUERST ITTLEMAN DAVID & JOSEPH
      ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
